                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR18-0133-JCC
10                              Plaintiff,                  ORDER
11          v.

12   PEGGY LEE ROBBINS,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s motion to seal its sentencing
16   memorandum (Dkt. No. 40). The Government argues that its memorandum and attached exhibits
17   contain private and sensitive information concerning “unsubstantiated claims the defendant made
18   and subsequent investigations stemming from those claims,” which implicate the privacy
19   interests of Defendant and the victim. (Id.)
20          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
21   Local Civ. R. 5(g)(3); Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). However, a
22   particularized showing of good cause will suffice to maintain under seal documents attached to a
23   non-dispositive motion. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
24   2003). This rule provides an exception to the “strong presumption in favor of [public] access” to
25   judicial records. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)
26   (citing Foltz, 331 F.3d at 1135).


     ORDER
     CR18-0133-JCC
     PAGE - 1
 1          The Government has not made a particularized showing of good cause sufficient to merit

 2   maintaining its sentencing memorandum under seal. Defendant’s claims were unsubstantiated,

 3   and the reports of the resultant investigations are brief and do not contain private and sensitive

 4   information implicating the privacy interests of Defendant or the victim. Therefore, the

 5   Government’s motion to seal (Dkt. No. 40) is DENIED. Within 48 hours of the issuance of this

 6   order, the Government shall withdraw its sentencing memorandum that is currently under seal.

 7   (Dkt. No. 41.) In its place, the Government shall publicly file its sentencing memorandum. The

 8   Government may elect to file a redacted version of its sentencing memorandum.
 9          DATED this 22nd day of January 2019.




                                                           A
10

11

12
                                                           John C. Coughenour
13                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0133-JCC
     PAGE - 2
